Citation Nr: 1224353	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  09-50 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected bilateral knee patellofemoral syndrome.

2.  Entitlement to an initial compensable rating for service-connected bilateral shoulder impingement syndrome.

3.  Entitlement to an initial compensable rating for service-connected left ankle instability status post sprain.

4.  Entitlement to an initial compensable rating for eczema.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active service from March 1988 to March 2008.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned at a May 2012 travel board hearing at the St. Petersburg, Florida, RO.  A transcript of the hearing is of record.

As will be further addressed below, the Board notes that the issue of entitlement to an initial compensable rating for eczema, was withdrawn during the May 2012 travel board hearing at the St. Petersburg RO.

The issues of entitlement to initial compensable rating for bilateral patellofemoral syndrome, bilateral shoulder impingement syndrome, and left ankle instability status post sprain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

At the May 2012 travel board hearing at the St. Petersburg RO, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of entitlement to an initial compensable rating for service-connected eczema.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an initial compensable rating for service-connected eczema.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2009); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2011).  The appellant has withdrawn the issue of entitlement to an initial compensable rating for service-connected eczema; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and the appeal is dismissed.


ORDER

The issue of entitlement to an initial compensable rating for service-connected eczema is dismissed.



REMAND

After review of the record, the Board finds that a remand for further development is warranted with respect to the issues of entitlement to an initial compensable rating for service-connected bilateral knee patellofemoral syndrome, service-connected bilateral shoulder impingement syndrome, and service-connected left ankle instability status post sprain.

The Veteran is service-connected for bilateral knee patellofemoral syndrome, bilateral shoulder impingement syndrome, and left ankle instability status post sprain, each currently evaluated as noncompensable.  In the May 2008 rating decision, the RO relied on a December 2007 QTC examination in assigning the Veteran's noncompensable evaluation for bilateral knee patellofemoral syndrome, bilateral shoulder impingement syndrome, and left ankle instability status post sprain.  However, at the May 2012 Board hearing, the Veteran asserted that his conditions have increased in severity since his last QTC examination.  In this regard, the Board notes that VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected bilateral knee patellofemoral syndrome, bilateral shoulder impingement syndrome, and left ankle instability status post sprain.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, a new VA examination is warranted with regard to these issues.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a compensation and pension (C&P) examination to determine the current degree of severity of his service-connected bilateral knee patellofemoral syndrome.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All pertinent symptomatology, to include range of motion and any instability should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A complete rationale should be given for all opinions and conclusions expressed.

2.  Schedule the Veteran for a compensation and pension (C&P) examination to determine the current degree of severity of his service-connected bilateral shoulder impingement syndrome.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All pertinent symptomatology, to include range of motion should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A complete rationale should be given for all opinions and conclusions expressed.

3.  Schedule the Veteran for a compensation and pension (C&P) examination to determine the current degree of severity of his service-connected left ankle instability status post sprain.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All pertinent symptomatology, to include range of motion should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A complete rationale should be given for all opinions and conclusions expressed.

4.  After completion of the above, and any other development deemed necessary, review the expanded record and determine if the Veteran has submitted evidence sufficient to warrant entitlement to the benefits sought.  Unless the benefits sought on appeal are granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case, to include information regarding why the Veteran failed to meet the requirements for an extraschedular evaluation, and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


